DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claims 8-14 provoke the interpretation under 35 USC 112(f) for the use of “means for” without providing sufficient structure in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 8-14 are related to a system, and claims 1-7 are also related to a method (i.e., a process). Accordingly, these claims are all within at least one of the four statutory categories.

Regarding claims 15-20, they are directed to a “non-transitory” storage medium and are therefore within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 8 includes limitations that recite at least one abstract idea. Specifically, independent claim 8 recites:

An apparatus comprising: 
means for receiving one or more input medical images of a patient, artificial intelligence (Al) analysis information of the one or more input medical images, user analysis information of the one or more input medical images, and patient and input medical images information; 
means for determining a recommended analysis of the one or more input medical images using a trained machine learning network based on the Al analysis information, the user analysis information, and the patient and input medical images information; and 
means for outputting the recommended analysis of the one or more input medical images.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because “determining” a recommended analysis for a medical image by considering factors such as AI analysis information, the user analysis information, and the patient and input medical images information is a step that can be performed mentally in the human mind.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 2, 3, 9, and 16 recite further what analysis needs to be determine, thus further defines the mental process. Claims 4, 11, and 17 recite a score that can be determined for each type of analyze that can be determine, thus further defining the mental process. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus comprising: 
means for receiving one or more input medical images of a patient, artificial intelligence (Al) analysis information of the one or more input medical images, user analysis information of the one or more input medical images, and patient and input medical images information (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.); 
means for determining a recommended analysis of the one or more input medical images using a trained machine learning network (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) based on the Al analysis information, the user analysis information, and the patient and input medical images information; and 
means for outputting the recommended analysis of the one or more input medical images (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. ).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of using a trained machine learning network, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of means for receiving one or more input medical images of a patient, artificial intelligence (Al) analysis information of the one or more input medical images, user analysis information of the one or more input medical images, and patient and input medical images information, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to 

Regarding the additional limitation of means for outputting the recommended analysis of the one or more input medical images, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely outputting the recommended analysis is considered as insignificant application.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to determine a recommendation for image analysis, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole 

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 5-7, 12-14 and 18-20 further recite the types of data that are gathered in the pre-solution activity, and are thus further defining the additional elements.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

using a trained machine learning network, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of means for receiving one or more input medical images of a patient, artificial intelligence (Al) analysis information of the one or more input medical images, user analysis information of the one or more input medical images, and patient and input medical images information, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”).

Regarding the additional limitation of means for outputting the recommended analysis of the one or more input medical images, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”). Merely outputting the recommended analysis is considered as insignificant application.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102(a)(2) as being unpatentable over US 2020/0126215 A1 to Bronkalla et al. (“Bronkalla”):

Regarding claim 1:
Bronkalla teaches a method comprising: receiving one or more input medical images of a patient, artificial intelligence (AI) analysis information of the one or more input medical images, user analysis information of the one or more input medical images, and patient and input medical images information; ([0025]- The system gathers medical images from a PACS source. [0032]- To determine a recommended analysis method for one of the medical images, “rules” are given to the AI analysis, including, for example, considering determining whether the selected image study has an appropriate number of images to process for a successful analysis (this is interpreted as AI analysis information of the one or more input medical images). [0037]- The predetermined characteristics and experience of a reviewer (a person to review the medical images) are also considered for when a medical image needs to be assigned for human review (this is interpreted as user analysis information of the one or more input medical images). [0033]- The system also includes exclusion rules that consider the image quality and would reject the image to be analyzed by an AI if the quality was poor, for example (this is interpreted as patient and input medical images information). )
determining a recommended analysis of the one or more input medical images using a trained machine learning network based on the Al analysis information, the user analysis information, and the patient and input medical images information; and ([0034]- rules are used to define what types of images studies can be processed by the AI systems and what images cannot be processed by the system (this is interpreted as determining a recommended analysis). The system can process image studies for on AI system and can apply the same set of rules for the selected new studies (this is interpreted as using trained machine learning network for the input medical images). [0032]- To 
outputting the recommended analysis of the one or more input medical images. ([0020]-The user reviewer can have a computer that outputs the recommendation)

Claims 8 and 15 are rejected in a similar manner to claim 1.

Regarding claim 2:
Bronkalla teaches all of the limitations of claim 1. Bronkalla further teaches wherein determining a recommended analysis of the one or more input medical images comprises: determining one of an Al analysis of the one or more input medical images, a user analysis of the one or more input medical images, or a joint AI/user analysis of the one or more input medical images as the recommended analysis. ([0034]-With a combination of inclusion and exclusion rules to determine what analysis 

Claims 9 and 16 are rejected in a manner similar to claim 2.

Regarding claim 3:
Bronkalla teaches all of the limitations of claim 2. Bronkalla further teaches wherein the Al analysis is performed without performing the user analysis and the user analysis is performed without performing the Al analysis. ([0037]- if the image cannot be processed by a computer, it goes to a manual review. When a computer AI is analyzing, user analysis by a person is not necessary. When a human reviewer is assigned to analyze, further AI analysis is not performed)

Claim 10 is rejected in a similar manner to claim 3.

Regarding claim 4:
Bronkalla teaches all of the limitations of claim 1. Bronkalla further teaches wherein determining a recommended analysis of the one or more input medical images comprises: determining a score associated with each of an Al analysis of the one or more input medical images, a user analysis of the one or more input medical images, and a joint AI/user analysis of the one or more input medical images. ([0035, 0036]- 

Claims 11 and 17 are rejected in a manner similar to claim 4.

Regarding claim 5:
Bronkalla teaches all of the limitations of claim 1. Bronkalla further teaches wherein the Al analysis information comprises one or more of inclusion and exclusion criterion of an Al algorithm, performance metrics of the 13201922035 Al algorithm, a distribution of data from which the Al algorithm was trained, prior performance of the Al algorithm, specifications of the Al algorithm, and cost for using the Al algorithm. ([0032, 0033]- the AI analysis includes numerous rules, including inclusion and exclusion, that can be considered as AI analysis information.)

Claims 12 and 18 are rejected in a manner similar to claim 5.

Regarding claim 6:
Bronkalla teaches all of the limitations of claim 1. Bronkalla further teaches wherein the user analysis information comprises one or more of specialty of a user performing a user analysis, experience of the user, training of the user, certifications of the user, workload of the user, previous claims against the user, schedule and availability of the user, past performance of the user, reimbursements paid for image interpretation of the user, and response time of the user. ([0037]- The predetermined characteristics and experience of a reviewer (a person to review the medical images) are also considered for when a medical image needs to be assigned for human review and analysis (this is interpreted as user analysis information of the one or more input medical images).)

Claims 13 and 19 are rejected in a manner similar to claim 6.

Regarding claim 7:
Bronkalla teaches all of the limitations of claim 1. Bronkalla further teaches wherein the patient and input medical images information comprises one or more of a clinical indication triggering acquisition of the one or more input medical images, characteristics of the patient, characteristics of an image acquisition device that acquired the one or more input medical images, protocols for the acquisition of the one or more input medical images, image quality of the one or more input medical images, and a time of acquisition of the one or more input medical images. ([0033]- The system also includes exclusion rules that consider the image quality and would reject the image to be analyzed by an AI if the quality was poor, for example (this is interpreted as patient and input medical images information).)

Claims 14 and 20 are rejected in a manner similar to claim 7.



Conclusion
Additional sources that were considered but not used in the above rejections:
WO 2014/186838- selection of an analysis technique for a medical document with machine learning 
NPL “3D deeply supervised network for automated segmentation of volumetric medical images”- use of neural network machine learning to analyze a medical image

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686